UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 20, 2010 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of registrant as specified in charter) Maryland 1-11316 38-3041398 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 International Circle Suite 3500 Hunt Valley, Maryland 21093 (Address of principal executive offices / Zip Code) (410)427-1700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act. Soliciting material pursuant to Rule 14a-12 under the Exchange Act. Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. Item 7.01.Regulation FD Disclosure. On October 20, 2010, Omega Healthcare Investors, Inc. issued a press release announcing the commencement of an exchange offer for $200 million of its 7½% senior notes due 2020 issued in February 2010 in a private placement. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit 99.1Press Release dated October 20, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OMEGA HEALTHCARE INVESTORS, INC. (Registrant) Dated:October 20, 2010By:/s/ Robert O. Stephenson Robert O. Stephenson Chief Financial Officer INDEX TO EXHIBITS Exhibit No.Description of Exhibit Press Release, dated October 20, 2010.
